Citation Nr: 1325984	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  06-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to separate evaluations for neurologic abnormalities associated with lumbar degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The issues of an increased rating for the low back disability and service connection for a sleep disorder as secondary to the service-connected low back disability have been raised by the record in July 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from June 1974 to November 1976.

This matter initially came before the Board of Veterans' Appeals  (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted entitlement to service connection for lumbar DJD and assigned a 20 percent rating. The Veteran timely appealed the assigned rating.

In July 2007, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, to obtain additional VA treatment records and to afford the Veteran a new VA examination as to the severity of her lumbar DJD.  The RO/AMC complied with the Board's remand instructions by obtaining the records and affording the Veteran a July 2008 VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In February 2009, the Board denied the issue of a rating higher than 40 percent for lumbar DJD and determined that findings on the July 2008 VA examination raised the issue of entitlement to separate evaluations for neurologic abnormalities associated with lumbar DJD.  The Board remanded this issue for additional development, specifically a new VA examination to determine whether the Veteran had neurological manifestations caused by the service-connected lumbar DJD.  Such an examination took place in November 2009, but the Board in June 2010 found the examination inadequate and again remanded the claim for a new VA examination, which took place in July 2010.  

In the decision in February 2012, the Board denied the issue of entitlement to separate evaluations for neurologic abnormalities associated with lumbar DJD.  The Veteran appealed the Board's February 2012 decision.  In an Order, dated in November 2012, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in November 2012, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR dated in November 2012, the parties agreed that the Board relied upon an inadequate VA examination dated in July 2010 and therefore should have remanded the matter for clarification.  The parties found that the July 2010 VA examiner provided an ambiguous opinion by concluding that it is as likely as not that neurological symptoms are more related to the Veteran's forty years with the US Postal Service (USPS) than her two years in service during which she could not recall any trauma to her back.  They noted that if one of two choices is more related to an incident, event, or condition then the other of the two choices is, at least in part, also related to that incident, event, or condition.  The parties stated that 

(t)here must be a preponderance of evidence against a claim in order to deny it, which means that it must be less likely than not that a disability for which benefits are sought be related to an incident of service.  38 C.F.R. §§ 3.103, 4.3.  The disability in question, however, need not have, itself been incurred in service; it may be related to one that was.  38 C.F.R. § 3.310.

The Board is remanding the issue to comply with the terms of the JMR.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter notifying her of the evidence necessary to substantiate her claim for separate evaluations for neurologic abnormalities secondary to the service-connected lumbar DJD pursuant to 38 C.F.R. § 3.310. 

2.  The AOJ should prepare a rating decision that determines if the disc disease is service-connected.

3.  The Veteran should be afforded a VA neurological examination.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

Does the appellant have a lower extremity neurologic impairment?  Assuming a lower extremity neurologic impairment, is there any relationship (causation or aggravation) between the lumbar degenerative joint disease and the neurologic impairment?  If there is no relationship between the DJD and the neurologic impairment, the examiner should determine the cause of the lower extremity neurologic impairment (if possible). 

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

   
4. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



